UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-2280 Name of Registrant: Putnam Convertible Income-Growth Trust Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Convertible Income-Growth Trust One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 10/31/2007 Date of reporting period: 07/01/2007 - 06/30/2008 Item 1: Proxy Voting Record Registrant : Putnam Convertible Income-Growth Trust Bank Of America Corp. Ticker Security ID: Meeting Date Meeting Status BAC CUSIP9 060505104 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM BARNET, III 2 ELECTION OF DIRECTOR: Mgmt For Against Against FRANK P. BRAMBLE, SR. 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. COLLINS 4 ELECTION OF DIRECTOR: GARY Mgmt For For For L. COUNTRYMAN 5 ELECTION OF DIRECTOR: Mgmt For For For TOMMY R. FRANKS 6 ELECTION OF DIRECTOR: Mgmt For For For CHARLES K. GIFFORD 7 ELECTION OF DIRECTOR: Mgmt For For For KENNETH D. LEWIS 8 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 9 ELECTION OF DIRECTOR: Mgmt For For For WALTER E. MASSEY 10 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. MAY 11 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA E. MITCHELL 12 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 13 ELECTION OF DIRECTOR: O. Mgmt For For For TEMPLE SLOAN, JR. 14 ELECTION OF DIRECTOR: Mgmt For For For MEREDITH R. SPANGLER 15 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. TILLMAN 16 ELECTION OF DIRECTOR: Mgmt For Against Against JACKIE M. WARD 17 RATIFICATION OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2008 18 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For STOCK OPTIONS 19 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE ON EXEC COMP 20 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For DETERMINATION OF CEO COMP 21 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For CUMULATIVE VOTING 22 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For INDEPENDENT BOARD CHAIRMAN 23 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For SPECIAL SHAREHOLDER MEETINGS 24 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For EQUATOR PRINCIPLES 25 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For HUMAN RIGHTS BRAZIL ETHANOL, INC. Ticker Security ID: Meeting Date Meeting Status BRZEL CUSIP9 10575X200 01/17/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Acquisition Mgmt For For For 2 Exercise of Repurchase Rights Mgmt N/A For N/A 3 Amendment to the Certificate of Mgmt For For For Incorporation Pursuant to Acquisition 4 Right to Adjourn Meeting Mgmt For For For CSX Corp. Ticker Security ID: Meeting Date Meeting Status CSX CUSIP9 126408103 06/25/2008 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Christopher Hohn ShrHoldr N/A N/A N/A 1.2 Elect Alexandre Behring ShrHoldr N/A N/A N/A 1.3 Elect Gilbert Lamphere ShrHoldr N/A N/A N/A 1.4 Elect Timothy O'Toole ShrHoldr N/A N/A N/A 1.5 Elect Gary Wilson ShrHoldr N/A N/A N/A 1.6 Elect Donna Alvarado Mgmt N/A N/A N/A 1.7 Elect John Breaux Mgmt N/A N/A N/A 1.8 Elect Edward Kelly, III Mgmt N/A N/A N/A 1.9 Elect John McPherson Mgmt N/A N/A N/A 1.10 Elect David Ratcliffe Mgmt N/A N/A N/A 1.11 Elect Donald Shepard Mgmt N/A N/A N/A 1.12 Elect Michael Ward Mgmt N/A N/A N/A 2 TCI Bylaw Amendments Regarding ShrHoldr N/A N/A N/A Special Shareholder Meetings 3 TO ADOPT THE COMPANY'S Mgmt N/A N/A N/A ALTERNATIVE BYLAW AMENDMENT. 4 Nullification of Bylaw Amendments Mgmt N/A N/A N/A 5 Ratification of Auditor Mgmt N/A N/A N/A CSX Corp. Ticker Security ID: Meeting Date Meeting Status CSX CUSIP9 126408103 06/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Donna Alvarado Mgmt For For For 1.2 Elect Elizabeth Bailey Mgmt For For For 1.3 Elect John Breaux Mgmt For For For 1.4 Elect Steven Halverson Mgmt For For For 1.5 Elect Edward Kelly, III Mgmt For For For 1.6 Elect Robert Kunisch Mgmt For For For 1.7 Elect John McPherson Mgmt For For For 1.8 Elect David Ratcliffe Mgmt For For For 1.9 Elect William Richardson Mgmt For For For 1.10 Elect Frank Royal Mgmt For For For 1.11 Elect Donald Shepard Mgmt For For For 1.12 Elect Michael Ward Mgmt For For For 2 Ratification of Auditor Mgmt N/A For N/A 3 Bylaw Amendments Regarding Mgmt N/A For N/A Special Shareholder Meetings 4 SHAREHOLDER PROPOSAL ShrHoldr N/A Against N/A REGARDING SPECIAL SHAREHOLDER MEETINGS 5 SHAREHOLDER PROPOSAL Mgmt N/A Against N/A REGARDING NULLIFICATION OF CERTAIN BYLAW AMENDMENTS Digital Realty Trust Inc Ticker Security ID: Meeting Date Meeting Status DLR CUSIP9 253868509 05/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Magnuson Mgmt For For For Elect Michael Foust Mgmt For For For Elect Laurence Chapman Mgmt For For For Elect Kathleen Earley Mgmt For For For Elect Ruann Ernst Mgmt For For For Elect Dennis Singleton Mgmt For For For 2 Ratification of Auditor Mgmt For For For INFORMATION SERVICES GROUP INC Ticker Security ID: Meeting Date Meeting Status IIIIU CUSIP9 45675Y203 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Chrenc Mgmt For For For Elect Gerald Hobbs Mgmt For For For 2 Ratification of Auditor Mgmt For For For INFORMATION SERVICES GROUP INC Ticker Security ID: Meeting Date Meeting Status III CUSIP9 45675Y203 11/13/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Conversion Rights Mgmt N/A Against N/A 3 A PROPOSAL TO APPROVE THE Mgmt For Abstain Against 2 4 A PROPOSAL TO APPROVE THE Mgmt For For For 2 PURCHASE PLAN. 5 Right to Adjourn Meeting Mgmt For For For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Coleman Mgmt For For For Elect James Cullen Mgmt For For For Elect Michael Johns Mgmt For For For Elect Arnold Langbo Mgmt For For For Elect Susan Lindquist Mgmt For For For Elect Leo Mullin Mgmt For For For Elect William Perez Mgmt For For For Elect Christine Poon Mgmt For For For Elect Charles Prince Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect David Satcher Mgmt For For For Elect William Weldon Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation Sinclair Broadcast Group Inc Ticker Security ID: Meeting Date Meeting Status SBGI CUSIP9 829226109 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Smith Mgmt For Withhold Against Elect Frederick Smith Mgmt For Withhold Against Elect J. Duncan Smith Mgmt For Withhold Against Elect Robert Smith Mgmt For Withhold Against Elect Basil Thomas Mgmt For Withhold Against Elect Lawrence McCanna Mgmt For Withhold Against Elect Daniel Keith Mgmt For Withhold Against Elect Martin R. Leader Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Employee Stock Mgmt For For For Purchase Plan US Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP9 902973304 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Joel Johnson Mgmt For For For 3 Elect David O'Maley Mgmt For For For 4 Elect O'Dell Owens Mgmt For For For 5 Elect Craig Schnuck Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation 8 Shareholder Proposal Regarding ShrHoldr Against Against For Separation of Chairman and CEO Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Convertible Income-Growth Trust By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 1, 2008
